Case 1:21-cv-00309-ELH Document 42-8 Filed 09/07/21 Page 1 of 7




   EXHIBIT 8
         Case 1:21-cv-00309-ELH Document 42-8 Filed 09/07/21 Page 2 of 7



VIRGINIA:
                   IN THE CIRCUIT COURT OF ARLINGTON COUNTY

DANIEL J. WHITE,                                     )
                                                     )
        and                                          )
                                                     )
MICHAEL R. WHITE,                                    )
                                                     )
on behalf of themselves and, derivatively,           )       Case No.: CL19003628-00
on behalf of COMPASS MARKETING, INC.,                )
                                                     )
                Plaintiffs,                          )
                                                     )
v.                                                   )
                                                     )
COMPASS MARKETING, INC.,                             )
                                                     )
        and                                          )
                                                     )
JOHN D. WHITE,                                       )
                                                     )
                Defendants.                          )

               PLAINTIFFS’ MOTION FOR ENTRY OF NONSUIT ORDER

        Plaintiffs Michael R. White and Daniel J. White, by and through undersigned counsel,




                                                                                                      Document received by the VA Arlington 17th Circuit Court.
move this Court for entry of an Order of Nonsuit in this matter, pursuant to Virginia Code §

8.01-380, pursuant to its Notice of Nonsuit, filed herein on March 22, 2021. In support hereof,

Plaintiffs state as follows:

        1.      On December 2, 2019, Plaintiffs filed their original Petition for Judicial

Dissolution in this action.

        2.      On June 29, 2020, Plaintiffs filed their First Amended Complaint in this action.

        3.      Neither Defendant has filed a counterclaim, third-party claim or crossclaim in this

action, with respect to either original Petition or the First Amended Complaint.
         Case 1:21-cv-00309-ELH Document 42-8 Filed 09/07/21 Page 3 of 7



       4.      Plaintiff has not previously moved for, or been granted, a nonsuit with respect to

the claims in this action.

       5.      Plaintiffs filed a Notice of Nonsuit on March 22, 2021, and submitted a proposed

Nonsuit Order as Exhibit A thereto.

       WHEREFORE, Plaintiffs Daniel J. White and Michael R. White respectfully move for

entry of the proposed Nonsuit Order, originally attached to the Notice of Nonsuit as Exhibit A,

and re-filed herewith as Exhibit A, and for such other and further relief as justice may require.

DATED: March 26, 2021                      Respectfully submitted,

                                           Daniel J. White and Michael R. White, individually
                                           and derivatively on behalf of Compass Marketing, Inc.
                                           By Counsel


                                           /s/ Timothy J. McEvoy
                                           Timothy J. McEvoy, Esq., VSB #33277
                                           Patrick J. McDonald, Esq., VSB #80678
                                           Cameron/McEvoy, PLLC
                                           4100 Monument Corner Drive, Suite 420
                                           Fairfax, Virginia 22030
                                           703-273-8898 (Office)




                                                                                                         Document received by the VA Arlington 17th Circuit Court.
                                           703-273-8897 (Fax)
                                           tmcevoy@cameronmcevoy.com
                                           pmcdonald@cameronmcevoy.com

                                           Gregory T. Lawrence, Esq., pro hac vice
                                           The Warehouse at Camden Yards
                                           323 W. Camden St, Suite 700
                                           Baltimore, MD 21201
                                           Telephone: (410) 837-6995
                                           Email: greg@lawrencelawllc.com

                                           Counsel for Plaintiffs Daniel J. White and Michael R. White




                                                 2
        Case 1:21-cv-00309-ELH Document 42-8 Filed 09/07/21 Page 4 of 7



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of March, 2021, a true and correct copy of the
foregoing Notice was electronically filed with the Clerk of the Court through TrueFiling, and
served by email to the following counsel of record:

              Stephen B. Stern, Esquire
              Kagan Stem Marinello & Beard, LLC
              23 8 West Street
              Annapolis, Maryland 21401
              410-216-7900 (Telephone)
              410-793-1610 (Direct)
              410-705-0836 (Fax)
              stern@kaganstern.com

              Alan B. Howard, Esquire (New York (Bar No. 2173268,pro hac vice)
              limited scope appearance
              AHoward@perkinscoie.com
              PERKINS COIE LLP
              1155 Avenue of the Americas 22nd Floor
              New York, NY 10036-2711
              Telephone: 212.261.6870
              Facsimile: 212.399.8006

              Bates McIntyre Larson, Esquire (Illinois Bar No. 06272698, pro hac vice)
              limited scope appearance
              Blarson@perkinscoie.com
              PERKINS COIE LLP




                                                                                                Document received by the VA Arlington 17th Circuit Court.
              131 S. Dearborn Street, Suite 1700
              Chicago, IL 60603-5559
              Telephone: 312.324.8400
              Facsimile: 312.324.9400
              Counsel for Defendant Compass Marketing, Inc.

              Stacey Rose Harris, Esquire
              DiMuroGinsberg, P.C.
              1101 King Street, Suite 610
              Alexandria, Virginia 22314
              703-684-4333 (Telephone)
              703-548-3181 (Fax)
              sharris@dimuro.com
              Counsel for Defendant John White


                                                   /s/ Timothy J. McEvoy
                                                   Timothy J. McEvoy, Esquire

                                              3
         Case 1:21-cv-00309-ELH Document 42-8 Filed 09/07/21 Page 5 of 7



VIRGINIA:

                  IN THE CIRCUIT COURT OF ARLINGTON COUNTY

DANIEL J. WHITE,                                   )
                                                   )
       and                                         )
                                                   )
MICHAEL R. WHITE,                                  )
                                                   )
on behalf of themselves and, derivatively,         )   Case No.: CL19003628-00
on behalf of COMPASS MARKETING, INC.,              )
                                                   )
               Plaintiffs,                         )
                                                   )
v.                                                 )
                                                   )
COMPASS MARKETING, INC.,                           )
                                                   )
       and                                         )
                                                   )
JOHN D. WHITE,                                     )
                                                   )
               Defendants.                         )

                                      NONSUIT ORDER

       THIS MATTER came on at the request of the Plaintiffs, by counsel, to nonsuit this




                                                                                             Document received by the VA Arlington 17th Circuit Court.
matter pursuant to Virginia Code § 8.01-380, and

       IT APPEARING to the Court that there has not been a prior nonsuit of the Complaint,

and no party has filed any counterclaim, cross-claim, or third party claim with regard to

Plaintiffs’ claims, and

       IT FURTHER APPEARING to the Court that a nonsuit as to this matter pursuant to

Virginia Code § 8.01-380 is proper; it is hereby

       ORDERED, ADJUDGED and DECREED that this matter is hereby NONSUITED.

       ENTERED this ______ day of March, 2021.

       THIS CAUSE IS ENDED.
                                                                            EXHIBIT
                                                                                 A
        Case 1:21-cv-00309-ELH Document 42-8 Filed 09/07/21 Page 6 of 7



       SO ORDERED this day of                             , 2021



                                                      Judge, Circuit Court for Arlington County
WE ASK FOR THIS:



Timothy J. McEvoy, Esq., VSB #33277
Patrick J. McDonald, Esq., VSB #80678
Cameron/McEvoy, PLLC
4100 Monument Corner Drive, Suite 420
Fairfax, Virginia 22030
703-273-8898 (Office)
703-273-8897 (Fax)

Counsel for Plaintiffs Daniel J. White and Michael R. White




                                                                                                  Document received by the VA Arlington 17th Circuit Court.




                                               2
        Case 1:21-cv-00309-ELH Document 42-8 Filed 09/07/21 Page 7 of 7



SEEN:



Stephen B. Stem, Esquire, VSB #40300
Kagan Stem Marinello & Beard, LLC
238 West Street
Annapolis, Maryland 21401
410-216-7900 (Telephone)
410-793-1610 (Direct)
410-705-0836 (Fax)
Counsel for Defendant Compass Marketing, Inc.

Alan B. Howard, Esquire (New York (Bar No. 2173268,pro hac vice)
PERKINS COIE LLP
1155 Avenue of the Americas 22nd Floor
New York, NY 10036-2711
Telephone: 212.261.6870
Facsimile: 212.399.8006
Limited Counsel for Defendant Compass Marketing, Inc.

Bates McIntyre Larson, Esquire (Illinois Bar No. 06272698, pro hac vice)
B larson@perkinscoie.com
PERKINS COIE LLP
131 S. Dearborn Street, Suite 1700
Chicago, IL 60603-5559
Telephone: 312.324.8400
Facsimile: 312.324.9400




                                                                           Document received by the VA Arlington 17th Circuit Court.
Limited Counsel for Defendant Compass Marketing, Inc.



SEEN:



Stacey Rose Harris, Esquire, VSB #65887
DiMuroGinsberg, P.C.
1101 King Street, Suite 610
Alexandria, Virginia 22314
703-684-4333 (Telephone)
703-548-3181 (Fax)
sharris@d:imuro.com
Counsel for Defendant John D. White




                                              3
